— Judgment, Supreme Court, New York County (Roger S. Hayes, J.), rendered May 3, 2007, convicting defendant, after a jury trial, of assault in the third degree, and sentencing him to a term of two months, unanimously affirmed. The matter is remitted to Supreme Court, New York County, for further proceedings pursuant to CEL 460.50 (5).
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There was ample evidence to establish defendant’s role in attacking the victim.
The court provided suitable remedies for the People’s loss of certain police reports (see People v Martinez, 71 NY2d 937, 940 [1988]). The court’s adverse inference charge conveyed the proper standards, including the permissive nature of such an inference (see People v Brister, 239 AD2d 513 [1997], lv denied 90 NY2d 938 [1997]). Concur — Mazzarelli, J.P., Saxe, Nardelli, DeGrasse and Freedman, JJ. [See 15 Misc 3d 1126(A), 2007 NY Slip Op 50851(U).]